Name: Council Regulation (EEC) No 2101/82 of 28 July 1982 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapesc
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/4 Official Journal of the European Communities 31 . 7 . 82 COUNCIL REGULATION (EEC) No 2101/82 of 28 July 1982 amending Regulation (EEC) No 2194/81 laying down the general rules for the system of production aid for dried figs and dried grapes THE COUNCIL OF THE EUROPEAN COMMUNITIES, situation, provision should be made for aid to be granted for the re-storage of 30 000 tonnes of dried grapes of the sultana variety from the 1981 harvest, HAS ADOPTED THIS REGULATION : Article 1 The following Article shall be added to Regulation (EEC) No 2194/81 : 'Article 10a Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 1118 /81 (2), and in particular the second paragraph of Article 3d thereof, Having regard to the proposal from the Commission , Whereas Article 3 of Regulation (EEC) No 2194/81 (3) provides for the purchase by storage agencies of those quantities of dried figs and dried grapes not covered by contracts between growers and processors ; whereas Article 6 of that Regulation provides for the sale of these products by tender, or at prices fixed in advance, taking account of market developments ; whereas, Article 1 0 also provides for the grant of storage aid and financial compensation in the event of such sales ; Whereas during the 1981 /82 marketing year the quan ­ tities of dried grapes of the sultana variety bought in by the storage agencies under the contracts referred to in Article 3 and still unsold at the end of the marke ­ ting year reached a level which will cause difficulties in storing the new harvest ; whereas, to remedy that 1 . For dried grapes of the sultana variety from the 1981 harvest covered by the contracts referred to in Article 3 , re-storage aid shall be granted for a quantity not exceeding 30 000 tonnes . 2 . The amount of the aid and the detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 516/77.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982 . For the Council The President O. MÃLLER (') OJ No L 73 , 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 10 . (3) OJ No L 214, 1 . 8 . 1981 , p . 1 .